IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 12, 2009

                                       No. 08-30539                    Charles R. Fulbruge III
                                                                               Clerk

THALIA STEVENSON

                                                   Plaintiff-Appellant
v.

ANN WILLIAMSON; STATE OF LOUISIANA, through the Department of
Social Services

                                                   Defendants-Appellees




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:06-CV-418


Before SMITH, GARZA, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Thalia    Stevenson      appeals     the   district   court’s    dismissal     of   her
discrimination and retaliation claims on summary judgment. For essentially the
reasons set forth in the district court’s Ruling on Motion for Summary
Judgment, we AFFIRM the judgment of the district court.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.